IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10032
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

HIEU TRUNG TRAN, also known as
Hieu Tran Trung,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 1:00-CR-59-ALL-C
                       --------------------
                          August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Hieu Trung Tran appeals his conviction for being a felon in

possession of a firearm.    Tran argues that 18 U.S.C. § 922(g)(1)

is unconstitutional on its face because it fails to require a

“substantial effect” on interstate commerce.   Tran concedes that

his arguments are foreclosed by this court’s precedent but

invites the court to reconsider the issue in light of the Supreme

Court’s decisions in United States v. Morrison, 529 U.S. 598

(2000), and Jones v. United States, 529 U.S. 848 (2000).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10032
                                -2-

     The “in or affecting commerce” element of 18 U.S.C.

§ 922(g)(1) requires only a minimal nexus between the firearm and

interstate commerce.   United States v. Gresham, 118 F.3d 258, 265

(5th Cir. 1997).   This element is satisfied because the firearms

possessed by Tran previously traveled in interstate commerce.

United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).   The

recent decisions by the Supreme Court do not alter this court’s

jurisprudence regarding 18 U.S.C. § 922(g)’s minimal interstate-

nexus or knowledge requirements.   Accordingly, Tran’s conviction

is AFFIRMED.